that our extraordinary intervention is warranted.       Pan v. Eighth Judicial
                    Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                                Having considered petitioners' arguments and the documents
                    before this court, we conclude that our intervention by extraordinary writ
                    relief is not warranted. See NEAP 21(b)(1); Pan, 120 Nev. at 228, 88 P.3d
                    at 844; Smith, 107 Nev. at 677, 818 P.2d at 851. Accordingly, we
                                ORDER the petition DENIED.



                                                                       •=-Kett     AA;         j.
                                                                  Hardesty



                                                                  Douglas     ir




                                                                                               J.




                    cc:   Hon. Michelle Leavitt, District Judge
                          Hall Jaffe & Clayton, LLP
                          Bernstein & Poisson
                          Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                         2
(0) 1947A (7:4049